Citation Nr: 1631188	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-33 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for an eye disorder.

3. Entitlement to an increased evaluation for a lumbar spine disorder, currently rated at 20 percent disabling.  

4. Entitlement to an increased evaluation for left lower extremity radiculopathy, currently rated at 10 percent disabling.  

5. Entitlement to an increased evaluation for right lower extremity radiculopathy, currently rated at 10 percent disabling.  

6. Entitlement to service connection for a left ankle disorder.

7. Entitlement to service connection for gastroesophageal reflex disease (GERD).

8. Entitlement to service connection for a cervical disorder.

REPRESENTATION

Veteran represented by:	Barry P. Allen, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of December 2009, September 2013, and July 2015 of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran, through counsel, withdrew Issues 1-2, as described below.  The Board REMANDS Issues 3-8 to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran, through counsel, withdrew Issues 1-2 in a facsimile VA received on July 15, 2016.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction of Issues 1-2.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

VA received a letter on August 25, 2015 from Marshall Potter, the Veteran's former counsel, withdrawing Issues 1-2.  Subsequent to Mr. Potter submitting this letter, the Veteran obtained new counsel, as Mr. Potter retired.

On July 15, 2016, the Board's counsel requested the Veteran's new counsel, Barry P. Allen, identify the issues on appeal.  Mr. Allen, in facsimiles the Board received on July 15, 2016 and August 2, 2016, confirmed that Issues 1-2 were withdrawn.  Pursuant to 38 C.F.R. § 20.204, the Veteran, through counsel, withdrew Issues 1-2, and the Board does not have jurisdiction to consider an appeal.


ORDER

The appeal for entitlement to service connection for right ear hearing loss is dismissed.

The appeal for entitlement to service connection for an eye disorder is dismissed.


REMAND

Barry Allen requested a three-way Board videoconference hearing for the remaining appellate issues in a facsimile the Board received on July 15, 2016.  This complies with 38 C.F.R. § 20.1304, and remand is therefore warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing for the Veteran for Issues 3-8.  Barry Allen has requested that VA, if possible, schedule a 3-way videoconference.  Specifically, Barry Allen requested that the Veteran testify in the Roanoke RO, while he participates in the Knoxville, Tennessee RO.  If the RO determines this is not logistically feasible, contact Barry Allen to determine how he wishes to proceed.  Then follow all appropriate appellate proceedings. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


